 1
                                                                                  Hon. Ronald B. Leighton
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8
      MARK HOFFMAN, on behalf of himself
 9    and all others similarly situated,                     CASE NO. 3:19-cv-05960-RBL
                                         Plaintiff,
10                                                           DECLARATION OF JIM
                                                             HOULIHAN IN SUPPORT OF
11                               v.
                                                             DEFENDANT HEARING HELP
12                                                           EXPRESS, INC.’S OPPOSITION
      HEARING HELP EXPRESS, INC.,                            TO PLAINTIFF’S MOTION TO
13                                       Defendant.          COMPEL

14                                                           NOTED FOR CONSIDERATION:
                                                             May 22, 2020
15

16                                                           ORAL ARGUMENT REQUESTED

17

18           I, Jim Houlihan, declare as follows:

19           1.      I am over 18 years of age. I have personal knowledge of the facts set forth in this

20   declaration and, if called as a witness, could and would testify competently thereto.

21           2.      I am the President of Hearing Help Express, Inc. (“Hearing Help”) and Vice

22   President of Direct-to-Consumer at IntriCon, Inc. I have held these positions since September of

23   2016. Hearing Help sells hearing aids direct-to-consumer and was established in 1979. Hearin g

24   Help currently has approximately 12 employees. The number is approximate due to lay offs as a

25   result of the current COVID-19 pandemic.

26           3.      Part of my job responsibilities include overseeing various departments in the

27   company, including but not limited to, sales and marketing. One of the ways Hearing Help

28   receives contact information for potential hearing aid customers is by working with lead
      DECLARATION OF JIM HOULIHAN IN SUPPORT                             VAN KAMPEN & CROWE PLLC
                                                                           1001 Fourth Avenue, Suite 4050
      OF OPPOSITION TO MOTION TO COMPEL - 1                                Seattle, Washington 98154-1000
      No. 3:19-cv-05960-RBL                                                         (206) 386-7353

     113461.00602/123258108v.3
 1   generation companies. Once a lead is sold to Hearing Help, Hearing Help places its own

 2   outbound calls. Hearing Help has various sources of obtaining customer leads – so me th ro u gh

 3   direct efforts of the company and some through hiring lead generation vendors. Over the past

 4   five years, Hearing Help has worked with multiple third parties to generate leads on its behalf

 5   using various lead generation activities.

 6           4.      With respect to this litigation, Hearing Help worked with a company called

 7   Triangular Media Corp. (“Triangular”) to generate customer leads for Hearing Help. Trian gu lar

 8   was not hired to—and I believe it did not—place any outbound calls on Hearing Help’s behalf.

 9   After Triangular sold a lead to Hearing Help, Hearing Help placed its own outbound

10   telemarketing calls. Hearing Help does not hire third parties to place calls on its behalf to sell its

11   products. Hearing Help began speaking with Triangular in May of 2018. On June 13, 2018,

12   Hearing Help signed Triangular’s “Lead Buyer Insertion Order/Contract” (“Insertion Order”). A

13   true and correct copy of the Insertion Order that was signed by Hearing Help is attached hereto as

14   Exhibit 1. As to the generation of leads, the Insertion Order provides as follows:

15                   IVR generated leads for Hearing Aids originating from TV

16                   commercial/Direct Mail.      Prospects responding will place an

17                   inbound call to a toll-free number, through which they will respond

18                   to an IVR survey including the above-referenced vertical.

19   The other lead generation companies Hearing Help has worked with over the past five years were

20   under separate contracts and in different ways that are completely unrelated to Triangular or

21   Plaintiff.

22           5.      Consistent with the Insertion Order, Triangular advised to Hearing Help that it

23   would generate leads for Hearing Help only through direct mail and/or from a TV commercial. In

24   this regard, Triangular was to send direct mail to individuals advertising a product/service

25   unrelated to Hearing Help, which would prompt the person to call a phone number if they wanted

26   more information. The phone call would lead the person to Triangular’s interactive voice

27   response (“IVR”).       For the commercial, an individual would see the commercial on TV

28   advertising a product/service unrelated to Hearing Help. The commercial would have a phone
      DECLARATION OF JIM HOULIHAN IN SUPPORT                             VAN KAMPEN & CROWE PLLC
                                                                          1001 Fourth Avenue, Suite 4050
      OF OPPOSITION TO MOTION TO COMPEL - 2                               Seattle, Washington 98154-1000
      No. 3:19-cv-05960-RBL                                                        (206) 386-7353

     113461.00602/123258108v.3
 1   number for people to call if they wanted more information, which would lead them to

 2   Triangular’s IVR.

 3           6.      Triangular provided Hearing Help with the IVR and the questions it asks, and I

 4   have listened to it. I understand that this IVR was the one Triangular used during the entire time

 5   Triangular sold customer leads to Hearing Help. Triangular’s IVR asks for people to identify th e

 6   following information: first name; last name; zip code; mailing address; date of birth; and e-mail

 7   address. The IVR then asks the person if they would like to receive information about certain

 8   products from specific companies and asks some other questions based on certain responses. One

 9   of these prompts is about Hearing Help. Specifically, the IVR asks: “If you suffer f rom hearing

10   loss, Hearing Help Express has a solution. I would like to offer you a risk free 45-day trial to get

11   your hearing better today. If you suffer from hearing loss, have good credit, and would like a

12   hearing specialist to call you back to tell you about their program, please say ‘yes.’ Oth erwise,

13   say ‘no.’”

14           7.      At the very end of the IVR, it states as follows: “Thank you for completing our

15   survey. By participating in our survey and requesting your free telephone consultation, you agree

16   to be called by providers of the services you requested via an autodialed call or prerecorded

17   message, regardless of whether your phone number is mobile or your status on any state or

18   federal do not call list. Your consent is not a condition of making any purchase. For the services

19   you’ve requested additional information, a specialist will be calling you back shortly. Please say

20   ‘yes’ to confirm your request and to receive these services.”

21           8.      I have listened to the recording of the IVR involving Plaintiff Mark Hoffman. Mr.

22   Hoffman responded “yes” when asked if he wanted a hearing specialist to call him. At the end o f

23   the IVR, Mr. Hoffman responded “no”. Hearing Help understands that there was a glitch in

24   Triangular’s IVR that registered the “no” at the end as a “yes”.

25           9.      Triangular advised that only individuals who responded “yes” to the question

26   about Hearing Help and “yes” to the very end of the IVR would be sold as a lead to Hearing Help.

27   Based on this representation, Hearing Help believed that all leads sold to it by Triangular had

28   provided express consent under the Telephone Consumer Privacy Act (“TCPA”) to be contacted
      DECLARATION OF JIM HOULIHAN IN SUPPORT                            VAN KAMPEN & CROWE PLLC
                                                                         1001 Fourth Avenue, Suite 4050
      OF OPPOSITION TO MOTION TO COMPEL - 3                              Seattle, Washington 98154-1000
      No. 3:19-cv-05960-RBL                                                       (206) 386-7353

     113461.00602/123258108v.3
                                                      14

 1                                         Declaration of Service

 2          I certify that on this day, I electronically filed the foregoing with the Clerk of the Court
     using CM/ECF system which will send notification of such filing to the following:
 3
     TERRELL MARSHALL LAW GROUP                                    PARONICH LAW, P.C.
 4
     Beth E. Terrell                                               Anthony I. Paronich
 5   Jennifer Rust Murray                                          350 Lincoln Street, Suite 2400
     Adrienne D. McEntee                                           Hingham, Massachusetts 22043
 6   Benjamin M. Drachler                                          Phone: (617) 485-0018
     936 North 34th Street, Suite 300                              Fax: (503) 318-8100
 7   Seattle, Washington 98103-8869                                Anthony@paronichlaw.com
     Phone: (206) 816-6603
 8   BTerrell@terrellmarshall.com                                  Attorney for Plaintiff
     JMurray@terrellmarshall.com
 9   AMcentee@terrellmarshall.com
     bdrachler@terrellmarshall.com
10

11   Attorneys for Plaintiff

12                       Signed at Seattle, Washington this 18th day of May 2020.

13                                          /s/ David E. Crowe
                                            David E. Crowe
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    DECLARATION OF JIM HOULIHAN IN                                     VAN KAMPEN & CROWE PLLC
      SUPPORT OF DEFENDANT’S OPPOSITION                                    1001 Fourth Avenue, Suite 4050
                                                                           Seattle, Washington 98154-1000
      TO PLAINTIFF’S MOTION TO COMPEL - 5                                           (206) 386-7353
      No. 3:19-cv-05960-RBL
     113461.00602/123258105v.6
